  Case 3:14-cv-04492-BRM Document 34 Filed 09/15/20 Page 1 of 2 PageID: 911




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JOHN LEE ALLEN, Jr.,                      :
                                          :
            Petitioner,                   :   Case No. 3:14-cv-4492 (BRM)
                                          :
      v.                                  :
                                          :
STEPHEN D’ILIO, et al.,                   :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

MARTINOTTI, DISTRICT JUDGE

         Before this Court is Petitioner’s, John Lee Allen, Jr. (“Petitioner” or “Allen”), application

for reconsideration of the dismissal without prejudice due to untimeliness on his petition for writ

of habeas corpus. (ECF No. 30.) For the following reasons, Petitioner’s application for

reconsideration is DENIED.

   I.       FACTUAL AND PROCEDURAL BACKGROUND

         On June 29, 2020, this Court granted Respondents’ motion to dismiss Petitioner’s habeas

petition filed pursuant to 28 U.S.C. § 2254 due to untimeliness. (See ECF 26 & 27.) However, the

dismissal was without prejudice to give Petitioner time to file a supplemental brief arguing why

his habeas petition and/or the claims therein should be considered timely. Petitioner did not file a

supplemental brief. Instead, in July 2020, he filed what has been labeled by the Clerk’s Office as

an application for reconsideration of this Court’s June 29, 2020 opinion and order. (See ECF 30.)

Petitioner also filed a notice of appeal of the June 29, 2020 opinion and order. (See ECF 32.)

   II.      DECISION

         Local Civil Rule 7.1 allows a party to seek a motion for re-argument or reconsideration of

“matter[s] or controlling decisions which the party believes the Judge or Magistrate Judge has
  Case 3:14-cv-04492-BRM Document 34 Filed 09/15/20 Page 2 of 2 PageID: 912




overlooked.” L.Civ.R. 7.1(i). To prevail on a motion for reconsideration, the movant must show:

“(1) an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court . . . [rendered the judgment in question]; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” U.S. ex rel. Shumann v. Astrazeneca Pharm.

L.P., 769 F.3d 837, 848-49 (3d Cir. 2014) (citing Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The standard of review involved in a motion for

reconsideration is high and relief is to be granted sparingly. See United States v. Jones, 158 F.R.D.

309, 314 (D.N.J. 1994). “The Court will grant a motion for reconsideration only where its prior

decision has overlooked a factual or legal issue that may alter the disposition of the matter. The

word ‘overlooked’ is the operative term in the Rule.” Andreyko v. Sunrise Sr. Living, Inc., 993 F.

Supp. 2d 475, 478 (D.N.J. 2014) (internal citations and quotation marks omitted). Mere

disagreement with the Court’s decision is not a basis for reconsideration. See United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).

          Petitioner’s presents no basis for his relief in his application for reconsideration. Instead,

he requests a copy of a docket sheet in this case as well as a copy of this Court’s August 14, 2019

order. Accordingly, the application for reconsideration is denied. However, this Court will provide

Petitioner copies of the documents he has requested in this instance.

   III.      CONCLUSION

          For the foregoing reasons, Petitioner’s application for reconsideration is denied. An

appropriate order will be entered.



DATED: September 15, 2020                                       /s/Brian R. Martinotti
                                                                BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE



                                                    2
